 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers,Local 202, AFL-CIO and San Francisco Oakland Television Station KTVU and InternationalPhotographers Guild of the Motion Picture andTelevision Industries, Local 659, InternationalAlliance of Theatrical Stage Employees andMoving Picture Machine Operators of theUnited States and Canada, AFL-CIO Case 32-CD-71.,28 September 1984DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISThe charge in this Section 10(k) proceeding wasfiled 6 February 1984 by the Employer, allegingthat the Respondent, IBEW Local 202, violatedSection 8(b)(4)(D) of the National Labor RelationsAct by engaging in proscribed activity with anobject of forcing the Employer to assign certainwork to employees it represents rather than to employees represented by IATSE Local 659 Thehearing was held 2 5 and 29 March 1984 beforeHearing Officer Jeffrey C EwingThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board affirms the hearing officer s rulings,finding them free from prejudicial error On theentire record,' the Board makes the following findingsI JURISDICTIONThe Company a California corporation is engaged in television broadcasting at its facility inOakland California where it annually derives agross revenue in excess of $100 000 The partiesstipulate, and we find that the Employer is engaged in commerce within the meaning of Section2(6) and (7) of the Act and that IBEW Local 202and IATSE Local 659 are labor organizationswithin the meaning of Section 2(5) of the ActII THE DISPUTEA Background and Facts of DisputeThe Employer went on the air in 1958 Soonafter, the Employer recognized IBEW Local 202,and they executed the first of a continuous series of1 IATSE Local 659 moved to submit pursuant to the parties stipulanon late filed exhibits The exhibits are acceptedIATSE Local 659 also moved to reopen the record to take testimonyor to receive evidence regarding its new collective bargaining agreementwith the Employer and a pending AFL-CIO art XX determination Weshall enter into the record the documents submitted but shall not otherwise reopen the recordcontracts covering the Employer s 1 engineers, thelatest contract running from 23 December 1983 to22 December 1986 On 27 May 1966 IATSE Local659 was certified to represent [41 [the Employer s] newsreel motion picture cameramen soundmen Since 1966 the Employer and IATSE Local659 have executed a continuous series of contractscovering the cameramen soundmen unit, themost recent contract running from 16 March 1984,to 15 March 1987IATSE Local 659 camerapersons traditionallyworked with film cameras while IBEW Local 202engineers traditionally operated and maintainedelectronic equipment With the advent of electronicnews gathering (ENG) IATSE Local 659 camerapersons can perform their task (news gathering)with the engineers tool (electronic equipment) On7 February 1977 the Employer and IBEW Local202 signed a side letter to their contract providingthat although the operation of ENG equipment fellwithin IBEW Local 202 s work jurisdiction,IATSE Local 659 camerapersons could operateENG equipment for so long as or at such times asthe Employer shall utilize film camera equipment other than on a sporadic or emergency basisfor news gathering The Employer no longer usesfilm camera equipment on a regular basisAt present an IATSE Local 659 represented cameraperson uses ENG equipment to obtain an electronic picture and sound recording Then, eitherthe videotape is taken to the station for editing orthe video images are relayed instantly by microwave transmission to the station from an ENG vanlocated near the cameraperson There is no disputethat an IBEW Local 202 represented employee isto perform the microwave transmission Technology exists that would enable the cameraperson totransmit the mircowaves thus if the camerapersonwere an IBEW Local 202 represented employeeonly one person would be needed to tape an eventand transmit it back to the station•this is called inthe industry a one man band The Employerdoes not presently possess the technology to institute a one man bandOn 12 January 1984 IATSE Local 659 filed a petition for certification of representative2 in a unitincluding [41 full time and regular part time newsdepartment camerapersons including photojournalists, mini cam camerapersons film camerapersons,operators of electronic news gathering (ENG)equipment and camerapersons employed in electronic news gathering On 3 February 1984 IBEW2 When reminded at the heanng that IATSE Local 659 was certifiedin 1966 the Union s attorney said he would move to amend the petitionAccording to the postheanng brief IATSE Local 659 has filed anamendment of certification petition272 NLRB No 103 ELECTRICAL WORKERS IBEW LOCAL 202 (SAN FRANCISCO TELEVISION)649Local 202 sent the Employer a telegram notingthat IATSE Local 659 was claiming ENG workwithin IBEW 202's jurisdiction and advising that"[i]f the Station awards this work to any collectivebargaining agency other than [IBEW Local 202],the Union will engage in a work stoppage directedat the Station."B. Work in DisputeThe disputed work involves the operation ofelectronic cameras for news gathering purposes forthe Employer's Oakland, California television sta-tion's news department.C.Contentions of the PartiesThe Employer and IBEW Local 202 contendthat the work in dispute should be assigned to em-ployees IBEW Local 202 represents, arguing thatthe Employer's preference, economy and efficien-cy, and IBEW Local 202's contract with the Em-ployer favor such an award. IBEW Local 202claims additionally that area and industry practicefavors an award in its favor.IATSE Local 659 argues that the notice of hear-ing should be quashed, asserting that there was nothreat that justifies invoking 10(k) proceedings.IATSE Local 659 also contends the Board shoulddefer to a prior AFL-CIO article XX proceedingor await the results of a pending article XX pro-ceeding. In the alternative, IATSE Local 659claims that its certification as the camerapersons'representative, its collective-bargaining historywith the Employer, the Employer's past practice,and relative job skills favor awarding the disputedwork to the camerapersons it represents.D.Applicability of the StatuteAs mentioned above, on learning of IATSELocal 659's representation petition, IBEW Local202 sent the Employer a telegram advising that itwould engage in a work stoppage if the Employerawarded the disputed work to employees repre-sented by any other union. We find that an objectof IBEW Local 202's telegram was to force theEmployer to assign the disputed work to the engi-neers IBEW Local 202 represents.33 We find no merit to IATSE Local 659's argument that because therepresentation petition triggered IBEW Local 202's telegram, it does notconstitute a basis for invoking a 10(k) proceeding IATSE Local 659-rep-resented employees currently are performing the work, and the Unionhas not disclaimed Interest in the disputed work IBEW Local 202 claimsthe work should be assigned to engineers it represents Thus, two unionsrepresenting different groups of employees claim the disputed work Con-sequently, there is a dispute over the assignment of work to one group ofemployees rather than another within the meaning of Sec 8(b)(4)(D) Ac-cordingly, IATSE Local 659's contention that the notice of hearingshould be quashed is denied.No party contends that there is an agreed-uponmethod for voluntary adjustment of the dispute towhich all parties are bound.4We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed-upon method for voluntaryadjustment of the dispute within the meaning ofSection 10(k) of the Act. Accordingly, we find thatthe dispute is properly before the Board for deter-mination.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1 743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Certification and collective-bargainingagreementsIATSE Local 659 contends that its certificationas representative of the camerapersons and its col-lective-bargaining agreement with the Employercover the disputed work. We find that bothIATSE Local 659's certification and its contractrefer to newsreel film camera work rather than theelectronic news gathering in dispute.IBEW Local 202 contends that its collective-bar-gaining agreement covers the disputed work.IBEW Local 202's contract specifies that it has ju-risdiction over the operation and maintenance of allelectronic cameras, and a 1977 side agreementspecifies that all ENG work comes under the ex-clusive jurisdiction of the engineers IBEW Local202 represents.Accordingly, we find that the certification factorfavors awarding the work in dispute to neithergroup of employees, and the collective-bargainingagreements favor an award to employee IBEWLocal 202 represents.4 IATSE Local 659 urges that we defer to an art XX proceeding andto a prior art XX award IATSE Local 659 cannot contend that art XXconstitutes a voluntary adjustment mechanism within the meaning of Sec10(k), since the Employer is not bound by an art XX determinationIBEW Local 202 and the Employer have a grievance-arbitration proc-ess to resolve a dispute concerning this work, but IATSE Local 659 isnot bound by that process. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARD2 Past practiceAlthough IBEW Local 202 always has assertedjurisdiction over the disputed work, the Employerexclusively has used IATSE Local 659 representedcamerapersons rather than IBEW Local 202 represented engineers to perform ENG work since theEmployer obtained ENG equipment in 1975 Accordingly, we find the history of the Employer'spast practice favors an award to employees IATSELocal 659 represents3 Area practiceThe Employer s area competitors have employees represented by IBEW Local 202, IATSE Local659, and a third union performing ENG workTherefore, area practice favors awarding the workto neither group of employees4 Economy and efficiency of operationsThe Employer maintains that it is more economical and efficient to have IBEW Local 202 represent the employees that perform ENG work because it would make possible the use of a one manband to cover the news But the Employer doesnot possess an ENG camera with independentmicrowave transmission capability The Employer scurrent technology requires that an IBEW Local202 represented engineer be stationed in an ENGvan in the immediate vicinity of the camerapersonto perform the microwave transmission Thereforeat the present time the Employer must utilize twoemployees to tape and transmit news regardless ofthe camerapersons s union affiliation A 10(k)award is based on the current status not on situalions that may exist in the future Accordingly, weconclude that efficiency of operation favors neithergroup of employees5 Relative skillsAlthough operating electronic cameras may notbe especially difficult producing a quality productrequires photojournalistic skills and judgments thatcan be acquired only through experience IATSELocal 659 represented camerapersons possess therequisite photojournalistic skills, IBEW Local 202represented engineers do not We therefore findthis factor favors awarding the disputed work toemployees IATSE Local 659 represents6 Employer preferenceThe Employer claims to prefer assigning thework to employees IBEW Local 202 representsThe record, however reveals that the Employerwishes to retain the services of its present camerapersons but for IBEW Local 202 to representthem The Employer prefers IBEW Local 202 torepresent the, camerapersons because reaffiliationwould make a one man band feasible in the eventthe Employer purchases new technology discussedabove 5 The issue in a 10(k) proceeding however,is which employees will perform the work, notwhat, if any, union will represent them That determination is one for the employees, not the employer or the Board, to makeAs the Employer prefers the camerapersons tocontinue to perform the disputed work we findthat this factor favors an award to employeesIATSE Local 659 represents7 Joint board determinationsIATSE Local 659 submitted an AFL-CIO article XX determination involving IATSE Local 659and IBEW Local 202 The determination finds thatIATSE Local 659 did not violate article XX in obtaming the assignment of the operation of the Employer s mini cameras for the purpose of newsgathering The determination addresses the mannerin which the assignment was made to IATSELocal 659 rather than the rights of the two Unionsto perform the work We therefore find the articleXX determination of no help in resolving this disputeConclusionsAfter considering all the relevant factors weconclude that employees represented by IATSELocal 659 are entitled to perform the work in dispute We reach this conclusion relying on pastpractice relative skills and the Employer s preference that camerapersons continue to perform thework These factors outweigh the contract factorfavoring IBEW Local 202 represented employeesIn making this determination, we are awarding thework to employees represented by IATSE Local659, not to that Union or its members The determination is limited to the controversy that gaverise to this proceedingDETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute1 Employees of San Francisco Oakland Television Station KTVU, represented by InternationalPhotographers Guild of the Motion Picture andTelevision Industries, Local 659 International Alliance of Theatrical Stage Employees and MovingPicture Machine Operators of the United Statesand Canada AFL-CIO are entitled to perform theoperation of electronic cameras for news gathering5 As stated above such a situation is not before the Bpard ELECTRICAL WORKERS IBEW LOCAL 202 (SAN FRANCISCO TELEVISION)651purposes for the Employer s Oakland Californiatelevision station s news department2 International Brotherhood of Electrical Workers Local 202 AFL-CIO is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act toforce San Francisco Oakland Television StationKTVU to assign the disputed work to employeesrepresented by it3 Within 10 days from this date InternationalBrotherhood of Electrical Workers Local 202AFL-CIO shall notify the Regional Director forRegion 32 in writing whether it will refrain fromforcing the Employer by means proscribed by Section 8(b)(4)(D) to assign the disputed work in amanner inconsistent with this determination,A